DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 14th, 2021 in response to the Non-Final Office Action mailed on July 14th, 2021.  Per Applicant's response, Claims 1, 18, & 20 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 3-13, 15-18, & 20-23 still remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Objections
Claims 1, 3-13, & 15-18, & 20-23 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed December 14th, 2021, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 

Claim Objections
Claims 1, 3-13, & 15-18, & 20-23 are objected to because of the following informalities:
Claim 1, line 11 should read “within the stator, wherein the rotor is axially translated”  
Claim 18, line 17 should read “wherein the progressing cavity pump is structured”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15-18, & 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-15 recite “while the rotor is in the second operating position within the stator, rotating the rotor relative to the stator, with the first axial part of the rotor aligning with the second axial part of the stator to form an active pump section, and the second axial part of the rotor and the first axial part of the stator forming inactive pump sections with reduced pumping efficiency relative to the active pump section”; Applicant’s new phrasings of these limitations renders the claim indefinite.  In particular, the limitation reciting “the first axial part of the rotor aligning with the second axial part of the stator to form an active pump section” appears to conflict with Applicant’s originally filed specification and figures, rendering the claim indefinite.  In this instance, Applicant’s Figures 5-6 depict the progressing cavity pump rotor 12 located in two different axial positions within the stator 14.  In Figure 5, the rotor 12 is arranged at a first/lower position within the stator 14, whereas in Figure 6, the rotor 12 is arranged at a second/higher position within the stator 14.  A view of these figures will show that once the rotor 12 has been raised to its second position (as shown in Fig. 6), the first axial part 12A of the rotor 12 now aligns with a different “second axial part” 14B of the stator 14 to form an active pump section 16.  It does not align with “the first axial part” of the stator earlier recited in the claim.  In other words, Applicant’s recitation that the first axial part of the rotor aligns with “the second axial part” (i.e. the originally recited “second axial part of the stator” of Claim 1) to form an active pump section is in contradiction with the specification.  This same issue occurs within independent Claim 18 at lines 9-11, and as such, these issues render all claims indefinite.
Given the Examiner’s understanding of the invention, it appears that the stator 14 actually includes a plurality of “first axial parts” and a plurality of “second axial parts”.  Similarly, it appears that the rotor 12 includes a plurality of a plurality of “first axial parts” and a plurality of “second axial parts”.  However, this arrangement is not clearly or positively recited in the independent claims, which leads to the 112(b) issues noted herein.  As currently recited, because the independent claims do not recite multiple “first axial parts” or “second axial parts” for the stator, there is ambiguity as to how the axial parts of the rotor and stator would align once the rotor is moved to a second position.  The Examiner notes that dependent Claims 5 and 22 clearly and positively define the plurality of “axial parts” noted above, and thus, the Examiner would respectfully suggest that Applicant clarify the language of independent Claims 1 and 18 with the respective limitations from dependent Claims 5 and 22 in order to overcome these 112(b) rejections.  Doing so would obviate the 112(b) rejections and would place the claims into proper condition for allowance.

Allowable Subject Matter
Claims 1, 3-13, 15-18, & 20-23 are found to be provisionally allowable, pending Applicant’s correction of the above-noted 112(b) rejections.  Applicant should note that no claim(s) can be properly allowed until each and every rejection has been overcome.



Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC